Citation Nr: 0630190	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the veteran's benefits. 



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 2001.  The appellant is the veteran's former 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her July 2005 substantive appeal, the appellant requested 
a Board hearing in Washington, DC.

In an April 2006 letter, the Board informed the appellant 
that her hearing had been scheduled for June 16, 2006.  

The appellant did not appear for the scheduled hearing.  

In a July 2006 fax transmittal from a Congressman's office, 
it was related that the appellant had notified the Board's 
hearing unit of her request for a videoconference hearing at 
the RO.  It was reported that she had a fax transmittal which 
showed she sent it to the Board on May 18, 2006, well before 
her July 2006 hearing date.  

Attached to the fax transmittal was a copy a letter from the 
appellant to the Board requesting a local videoconference 
hearing with a Veterans Law Judge (VLJ) in Washington, D.C.

In a September 2006 letter, the undersigned granted the 
appellant's motion to reschedule her hearing.  38 C.F.R. 
§§ 20.702(c), 20.704(c) (2006).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing at the RO.  
Notify the veteran of the hearing and his 
right to attend in accordance with the 
procedures for contested claims as 
outlined in 38 C.F.R. § 20.713 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



